

115 HR 5225 IH: Strengthening the National Instant Criminal Background Check System Act of 2018
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5225IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mrs. Carolyn B. Maloney of New York (for herself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reinstate the final rule issued by the Social Security Administration entitled Implementation of the NICS Improvement Amendments Act of 2007.
	
 1.Short titleThis Act may be cited as the Strengthening the National Instant Criminal Background Check System Act of 2018. 2.Reinstatement of ruleNotwithstanding Public Law 115–8 and chapter 8 of title 5, United States Code, the final rule issued by the Social Security Administration entitled Implementation of the NICS Improvement Amendments Act of 2007 (published at 81 Fed. Reg. 91702 (December 19, 2016)) shall be deemed to have force and effect as of the date of the enactment of this Act.
		